SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 27, 2012 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-53254 26-2443288 (State of other jurisdiction of (Commission File No.) (IRS Employer incorporation or organization Identification No.) Leling Economic Development Zone, Kaiyuan East Blvd., Dezhou, Shandong Province, P.R. China 253600 (Address of principal executive offices) (Zip Code) 86-534-2111-962 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers On August 27, 2012 the following individuals submitted resignations from their positions as members of the Registrant’s Board of Directors:Wang Shuxiang, Bai Xiaosong, Liu Min and Vincent DeFilippo.Mr. DeFilippo also resigned from his position as the Registrant’s Chief Operating Officer.None of the resignations occurred because of any disagreement with the Registrant on any matter relating to the Registrant’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JINZANGHUANG TIBET PHARMACEUTICALS, INC. Dated: August 28, 2012 By:/s/ Xue Bangyi Xue Bangyi Chief Executive Officer
